Appellant was indicted for the offense of violating the prohibition laws of the state. He was convicted, and from the judgment of conviction appealed.
The state insisted, and offered evidence tending to sustain the insistence, that the defendant sold whisky to the state witness examined upon the trial of this case. No question or dispute exists about venue or time, The defendant denied that he made the sales of whisky as testified to by the state witness and offered other evidence tending to sustain him in this denial. The conflict in the evidence presented a jury question; therefore there was no error in the refusal of the affirmative charge requested in writing by defendant.
There was ample evidence in this case to support the verdict of the jury and to sustain the judgment of conviction. The several exceptions reserved to the rulings of the court upon the admission of evidence are each so clearly free from prejudicial error we shall refrain from any discussion in this connection.
The oral charge of the court was fair to defendant and was able and explicit. Moreover, no exception was reserved to any portion of the oral charge; therefore no question is presented for consideration.
The ruling of the court on motion for new trial is not presented.
Judgment appealed from is affirmed.
Affirmed. *Page 199